Citation Nr: 1001992	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  02-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES


1.  Whether a previously denied a claim for service 
connection for left knee disability should be reconsidered.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for bipolar disorder. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from October 12, 1978 to 
November 29, 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2001 rating decision that denied service 
connection for a herniated disc at L3-L4 through L5-S1, and 
an October 2001 rating action which confirmed and continued 
that denial.  The Veteran filed a notice of disagreement 
(NOD) in March 2002, and the RO issued a statement of the 
case (SOC) in August 2002.  The appellant filed a substantive 
appeal in October 2002.  

In December 2003, the Board remanded this matter to the RO 
for a video conference hearing before a Veterans Law Judge 
(VLJ).  In May 2004, the appellant and his sister testified 
during a Board video conference hearing; a transcript of that 
hearing is of record.

This appeal also arose from an October 2002 rating decision 
in which the RO declined to reopen a claim for service 
connection for a left knee disability (on the basis that new 
and material evidence had not been received), as well as 
denied service connection for a bipolar disorder.  In October 
2004, the Board determined that the appellant had filed a 
timely NOD with the denial of these claims in October 2002, 
and remanded the claims to the RO, via the Appeals Management 
Center (AMC), for issuance of an SOC and opportunity to 
perfect an appeal as to these issues.  On remand, the RO 
issued the requested SOC in October 2006.  The RO accepted a 
statement filed by the Veteran in May 2006 as a timely-filed 
substantive appeal as to these issues, notwithstanding the 
fact that the document pre-dated the SOC on these issues.  
See Archibold v. Brown, 9 Vet. App. 124, 132 (1996).  After 
completing additional action ordered on the back claim, the 
RO continued the denial of that claim (as reflected in a 
September 2005 supplemental SOC (SSOC)), and returned all 
these matters to the Board for further appellate 
consideration.

In May 2007 the Board remanded the claims to the RO, through 
the AMC, for additional development.  After completion of the 
requested development, the AMC continued the denial of the 
Veteran's claims (as reflected in a September 2009 
supplemental statement of the case). 

As noted above, the Veteran's left knee disability claim was 
originally characterized as a request to reopen an unappealed 
denial of the claim in August 1979.  However, as explained in 
more detail below, given the nature of the additional 
evidence received, and because the evidence provides a basis 
for reconsidering the claim , the Board has recharacterized 
the appeal pertinent to the left knee as involving the first 
two matters set forth on the title. 

Also as noted above, the back disability claim on appeal was 
originally characterized as entitlement to service connection 
service connection for a herniated disc at L3-L4 through L5-
S1.  However, to allow the Veteran to receive broader 
consideration for compensation and to more accurately reflect 
what the RO has actually adjudicated, the Board has 
recharacterized the claim as reflected on the title page.  
The Board notes that a claim for entitlement to service 
connection for low back disability as secondary to left knee 
disability was separately denied by a an October 2002 rating 
decision and the Veteran did not appeal this finding.  
Consequently, the Veteran's current appeal is limited to the 
issue of entitlement to service connection for low back 
disability on a direct basis.    

The Board notes that the Veteran was previously was 
represented by the North Carolina Division of Veterans 
Affairs.  A September 2005 letter reflects that, upon 
certification of the appeal to the Board, the North Carolina 
Division of Veterans Affairs (NCDVA) revoked its 
representation in favor of The American Legion. However, 
there is no power of attorney in favor of The American Legion 
in the claims file.   In a February 2007 letter to the 
Veteran, the Board requested a new power of attorney from the 
Veteran and enclosed a VA Form 21-22 ("Appointment of 
Veterans Service Organization as Claimant's Representative").  
However, the Veteran did not respond to this letter.   

As a result of this lack of response, the May 2007 Remand 
directed the RO/AMC to attempt to clarify whether the Veteran 
was represented by the American Legion.  Consequently, in a 
July 2008 letter, the RO/AMC requested that the Veteran 
clarify the representation by completing a VA Form 21-22 
(Appointment of Veteran's Service Organization as Claimant's 
Representative) in favor of the American Legion, if indeed 
the Veteran wished the American Legion to represent him.  
Once again, however, the Veteran did not respond.  Given the 
Veteran's lack of response and given that he has not filed a 
VA Form 21-22 in favor of any Veteran's Service Organization 
since the September 2005 revocation of representation by the 
NCDVA, the Board concludes that the Veteran wishes to remain 
unrepresented.     

In the February 2007 letter, the Board also apprised the 
Veteran that the VLJ that conducted his 2004 hearing is no 
longer employed with the Board, and informed him of his right 
to another hearing.  As noted in the letter, if the Veteran 
did not respond to the letter within 30 days, it would be 
presumed that he did not want another hearing.  To date, the 
Board has not received a response.

The Board's decision on the claims for service connection for 
a back disability and bipolar disorder and the request to 
reopen a claim for service connection for left knee 
disability is set forth below.  The claim for service 
connection for left knee disability, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required. 




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In an August 1979 decision, the RO denied the Veteran's 
claim for service connection for left knee disability; 
although notified of the denial in August 1979, the Veteran 
did not initiate an appeal.

3.  New evidence associated with the claims file since the 
August 1979 denial of the claim for service connection for 
left knee disability includes relevant official service 
department records not previously considered.

4.  A back disability was not shown in service, and the only 
competent medical opinion on the question of whether there 
exists a medical nexus between current back disability and 
service is not supportive of the claim; no other medical 
opinion has been presented or identified.  

5.  A psychiatric disability  was not shown in service and 
there is no competent evidence or opinion that there exists a 
medical relationship between current bipolar disorder and 
service.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed August 
1979 denial includes service department records not 
previously considered, the criteria for reconsideration of 
the claim for service connection for left knee disability are 
met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for service connection for bipolar disorder 
are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the Veteran's claim for 
reconsideration of service connection for left knee 
disability, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

In relation to the Veteran's claims for service connection 
for back disability and bipolar disorder, notice requirements 
under the VCAA essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received, proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. § 
3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2002 letter (which represented a 
pre-rating letter in relation to the claim for service 
connection for bipolar disorder and a post-rating letter in 
relation to the claim for service connection for back 
disability) and a June 2007 post-rating letter, provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Also, the June 2007 letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In addition, an earlier March 2006 letter provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The October 2002 rating decision reflects the initial 
adjudication of the claim for service connection for bipolar 
disorder after issuance of the August 2002 letter. After 
issuance of the June 2007 letter, and opportunity for the 
Veteran to respond, the November 2009 SSOC reflects 
readjudication of both of the service-connection claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter,  February 2006 and June 2007 notices.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA and private treatment records and 
Social Security Administration (SSA) records.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran and his former 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in 
connection with the claims on appeal is warranted.

In May 2007, the Board remanded the claims, in part, so 
attempts could be made to obtain a copy of the North Carolina 
Industrial Commission's determination on the Veteran's claim 
for disability benefits, as well as copies of all medical 
records underlying its determination.   Pursuant to the 
Remand instructions, the AMC obtained the address for the 
commission and then sent a June 2009 letter requesting the 
above information.  In a July 2009 response, the Director of 
Claims Administration for the Commission indicated that the 
Commission was unable to comply with the AMC's request but 
that the Veteran could contact the Commission for a copy of 
the records.  Consequently, the AMC sent the Veteran a 
subsequent August 2009 letter where it informed the Veteran 
of the need to obtain the records and then have them sent to 
the AMC.  An October 2009 Report of Contact then shows that 
an AMC staff member called the Veteran and asked him to 
contact the Commission to obtain the records.  In response 
the Veteran indicated that he would either call or write the 
Commission to obtain the records.  

Given that the AMC was informed that it would not be able to 
obtain the records, and given that AMC staff followed up to 
ensure that the Veteran knew that it was therefore his 
obligation to obtain them and submit them to VA, the Board 
finds that the AMC fulfilled its duty to assist in regard to 
attempting to obtain these non-federal records and 
substantially complied with the May 2007 Remand instruction.  
38 C.F.R. § 3.159(c)(1) (a follow-up request for non-federal 
records is not required when such request would be futile); 
Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



A.  Petition to Reopen

The appellant's initial claim for service connection for left 
knee disability was denied in an August 1979 rating decision 
on the basis that disability of the left knee was not shown 
by the evidence of record.  The decision noted that the 
Veteran's service treatment records had not been located.  
The Veteran did not appeal this decision and typically, this 
fact would render the decision final as to the evidence then 
of record, and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  Under such circumstances, VA could only 
reopen and review the claim if new and material evidence is 
submitted by or on behalf of a Veteran.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement that new and material evidence must first be 
received.  38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with 
the claims file since the August 1979 denial includes 
official service department records obtained by the RO, which 
reflect that the Veteran had had surgery on the left knee 
prior to service; had had treatment for left knee problems in 
service; and was noted to have anteromedial instability and 
chondromalacia patella of the left knee prior to separation 
from service.  As, pursuant to 38 C.F.R. § 3.156(c), these 
additional service records received require reconsideration 
of the claim for service connection, analysis of the claim in 
light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board 
further notes, parenthetically, that if the reconsidered 
claim is ultimately granted all or in part on the basis of 
the additional service records received, the effective date 
of such award is the date entitlement arose, or the date of 
receipt of the previously denied claim, whichever is later.  
See 38 C.F.R. § 3.156(c)(iii)(3).].



B.  Low back disability

The Veteran's service treatment records reflect no 
complaints, findings or diagnoses pertaining to the low back.  

Post service, private medical records from 1994 to 2006 
reflect ongoing treatment and evaluation of low back pain.  
In March 1995, the Veteran reported that he initially injured 
his back in March 1990 and had never really recovered.  He 
also reported that he had abdominal surgery in September 1993 
and was involved in a bus accident in February 1994, and that 
both of these events added to his back pain.  In January 
2002, the Veteran was noted to likely have suffered a back 
contusion after falling on ice while working as a Security 
Guard.  In January 2003 the Veteran was diagnosed with failed 
back syndrome.  A November 2006 private spine examination 
noted that the Veteran was status post decompressive 
laminectomy and subsequent ray cage placement at L5-S1 in 
1999.  He had back pain, which radiated into his lower 
extremities and an MRI showed the ray cage in place at L5-S1 
and disk degeneration at L3-4 and L4-5. 

VA medical records from 2000 to 2006 also reflect some 
ongoing treatment and evaluation of low back disability.  The 
general diagnostic assessment was chronic back pain and 
treatment included pain medication and some physical therapy.  

The Veteran was afforded a VA medical examination in February 
2005.  The Veteran reported that he had had low back pain 
dating back to 1990s.   In 1999 the pain was exacerbated 
dramatically and he was found to have a herniated disk at L5-
S1, at which time he had the fusion operation.  He continued 
to have daily pain, which radiated down both legs to the 
feet, greater on the left than on the right.  He also had 
stinging in the toes of the left foot.  He did not wear a 
brace. 

After physical examination, the examiner diagnosed the 
Veteran with degenerative disk disease of the lumbosacral 
spine, status post discectomy of foreign herniated nucleus 
pulposus with residuals.  The examiner did not find a basis 
for a relationship between the Veteran's current low back 
disability and service, as the claims file contained no 
documentation of a chronic back problem while in service. 

The above-described medical evidence reflects that the 
Veteran has had significant back problems since 1990, with 
spinal fusion surgery in 1999.  This lumbar spine disability 
was first noted many years after the Veteran was discharged 
from service.  The Board points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Also, the February 2005 VA examiner's opinion is the only one 
of record on the question of whether there exists a medical 
nexus between the Veteran's service and his current low back 
disability.  However, that opinion is not supportive of the 
claim.  Instead, the examiner found no basis for a 
relationship between current low back disability and service 
as there was no documentation of any chronic back problem 
while in service.  As such, the examiner's opinion is not 
supportive of the claim.  Significantly, neither the Veteran 
nor his representative has presented, or identified any 
contrary medical opinion, i.e., a medical opinion that, in 
fact, establishes a nexus between current low back disability 
and service.

In addition to the medical evidence, the Board has considered 
the appellant's and his prior representative's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated, this claim turns on the matter 
of etiology, or medical relationship between current 
disability and service-a matter within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his prior representative 
are not shown to be other than laypersons without the 
appropriate training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on such a 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for low back disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

C.  Bipolar disorder

Service treatment records reflect no psychiatric complaints, 
findings or diagnoses.   On August 1978 entrance examination, 
the Veteran's psychiatric functioning was found to be normal.  
On his report of medical history at entrance into service, 
the Veteran reported that he had not experienced prior or 
current depression or excessive worry.  

Post service, an April 1980 private mental hospital discharge 
summary reflects that the Veteran underwent voluntary 
inpatient hospitalization after complaining of low mood, 
crying spells, low energy, suicidal ideation and social 
withdrawal.  The Veteran apparently indicated that at least 
some of the symptoms had been bothering him for the past six 
months.  The Veteran reported that he had been depressed for 
'seven years'.  In the hospital, the Veteran gradually voiced 
an increasing amount of somatic complaints, manifested 
increasingly disorganized thoughts and became more and more 
suspicious and guarded.  He improved somewhat after taking a 
combination of Thorazine and Moban.  At discharge, it was 
recommended that he make an appointment at the local mental 
health clinic but he was uncertain whether he would go.  He 
was given Thorazine and Moban as discharge medications. 

Subsequent private mental health records from December 1999 
to March 2002 reflect a period of intermittent outpatient 
mental health treatment and evaluation.    The Veteran had 
undergone a period of depression relating to recent job loss. 

VA treatment records from April 2000 to November 2006 reveal 
that the Veteran received ongoing mental health treatment.  
Initially, he was diagnosed with rule out bipolar affective 
disorder.  As his treatment progressed, he was consistently 
diagnosed with bipolar affective disorder, depressed.  
 
On private psychological evaluation in May 2002, the Veteran 
stated that the onset of his difficulties began in 1980.  He 
noted that his father suffered from depression and bipolar 
disorder.  On private psychiatric examination in June 2007, 
the Veteran again reported that his father had bipolar 
disorder and that his mother had some sort of mental illness.  
The examining psychiatrist diagnosed the Veteran with 
schizoaffective disorder, bipolar type and rule out 
somatization disorder. 

Although the medical evidence shows a current diagnosis of 
bipolar disorder, the record does not present any basis for a 
finding that the bipolar disorder is medically related to 
service.  Service treatment records are devoid of any 
findings of psychiatric pathology or stress-related 
complaints during the Veteran's one and a half months of 
service.  Also, there is no indication that the Veteran left 
service as a result of any psychiatric pathology, nor has the 
Veteran made any such allegation.  Instead, the Veteran has 
reported that he left service as a result of knee problems. 
Moreover, none of the medical records documenting treatment 
and/or evaluation for psychiatric disorder reflect any 
comment or opinion even suggesting that there exists a 
medical nexus between the Veteran's current bipolar disorder 
and his military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.

Although the Veteran did receive inpatient psychiatric 
treatment within a year and a half of separation from 
service, there is absolutely no indication that this 
treatment was in any way related to anything that occurred 
during the Veteran's service.  The discharge summary from the 
hospitalization contains no mention of the Veteran's military 
service and instead indicates that the Veteran reported that 
he began experiencing some of the symptomatology which led 
him to seek treatment, such as low mood and crying spells, 
approximately six months prior to the April 1980 psychiatric 
admission, well after his separation from service.   

Additionally, although the Veteran reported during the April 
1980 hospitalization that he had actually been depressed for 
'seven years', given that he reported on entrance into 
service that he had not experienced prior depression or 
excessive worry, the Board does not find his latter report of 
a seven-year prior period of depression accurate.  Notably, 
there is no medical evidence to suggest that the Veteran was 
suffering from any mental health impairment at the time he 
entered service in August 1978 and reported a lack of prior 
depression, whereas it is clear that he was experiencing 
significant mental health impairment at the time that he was 
hospitalized in April 1980 and reported the seven-year 
history of depression.  Accordingly, the Board finds that the 
Veteran was in a much better position to accurately report 
any prior history of depression in August 1978 and must 
credit the report made at that time over the contradictory 
report made in April 1980.  

In addition to the medical evidence, the Board has considered 
the appellant's and his prior representative's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated, this claim turns on the matter 
of etiology, or medical relationship between current 
disability and service-a matter within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his prior representative 
are not shown to be other than laypersons without the 
appropriate training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on such a 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for low back disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  




ORDER

The request to reconsider the claim for service connection 
for left knee disability is granted.

Service connection for a back disability is denied.

Service connection for bipolar disorder is denied.


REMAND

The Board finds that RO development of the claim for service 
connection for left knee disability, on the merits, is 
warranted.  

The Veteran essentially asserts that his pre-existing left 
knee disability, which was noted on entrance into service, 
was aggravated by service.  A pre-existing injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service treatment records do reflect that the Veteran was 
seen on several occasions during his brief period of service 
for left knee pain.  Additionally, as alluded to above, a 
November 1978 orthopedic consultation request reveals that 
the Veteran was noted to have anteromedial instability and 
chondromalacia patella of the left knee.  Both of these 
problems were deemed to have existed prior to entry into 
service.

Post-service, the record reflects that the Veteran continued 
to experience chronic left knee pain and developed arthritis.  
Private progress notes from Salisbury Orthopedic Associates 
from December 1998 to October 1999 reflect that the Veteran 
had had initial left knee surgery in 1969 that was probably a 
medial meniscectomy since his X-rays showed marked 
degenerative narrowing of the medial joint.  The Veteran was 
experiencing severe pain in the knee and received injections 
for pain and an arthroscopy.  In a July 2001 letter, a 
private treating physician, Dr. Comadoll, noted that the 
Veteran had had multiple procedures done to both knees, which 
had left him with severe degenerative disease.  In March 
2003, the Veteran had left knee surgery, which included 
medial and lateral chondral abrasion, partial lateral 
meniscectomy and trochlea patella femoral chondral abrasion.  
In August 2003 the Veteran had a total knee replacement.  It 
was noted that he had had arthritis of the joint for many 
years, which had recently gotten worse.  

In February 2005, the Veteran was afforded an examination of 
the left knee by a VA physician.  After reviewing the claims 
file and examining the Veteran, the physician found that the 
Veteran continued to have symptoms in the left knee while he 
was in service and that these symptoms were certainly related 
to his activity in service.   However, the physician found 
that whether the aggravation of the Veteran's left knee 
disability was beyond normal progression could not be stated 
without resort to unfounded speculation.

The Board notes that the specialty of the physician who 
conducted the February 2005 examination is internal medicine.  
There is no indication from the record that he has any 
particular expertise concerning the nature, etiology and 
progression of knee disability.  In the instant case, given 
the significant left knee findings in the Veteran's service 
medical records and the Veteran's history of longstanding, 
post-service, arthritis, eventually leading to total knee 
replacement, the Board finds that a VA medical examination by 
an appropriate physician would be helpful in resolving the 
claim for service connection.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may  result in a denial of the claim.  See 38 C.F.R. 
§ 3.655(b) (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the Veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the physician is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response. See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail. 

The physician should offer an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's severe 
degenerative arthritis of the left knee 
resulting in total knee replacement was 
due to disease or injury incurred in or 
aggravated by his active military service.

In rendering the requested opinion, the 
physician should address the following: 
(a) whether the Veteran's  pre-existing 
left knee disability (a) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during, or as a result 
of, service; and, if so, (b) whether such 
aggravation led to the severe left knee 
degenerative arthritis resulting in  total 
knee replacement; or, if not (c) whether 
the Veteran's  severe degenerative 
arthritis resulting in total knee 
replacement is otherwise medically related 
to the Veteran's service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notices of the date and time of the 
examination sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for left 
knee disability in light of all pertinent 
evidence and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


